Case: 13-13235     Date Filed: 03/31/2014    Page: 1 of 9


                                                               [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-13235
                             Non-Argument Calendar
                           ________________________

                            Agency No. A079-582-295



JIBBIE JABBIE,

                                                                            Petitioner,

                                       versus

U.S. ATTORNEY GENERAL,

                                                                          Respondent.

                           ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                            ________________________

                                 (March 31, 2014)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Jibbie Jabbie, a native and citizen of Sierra Leone, petitions this court to

review the order of the Board of Immigration Appeals (“BIA”) affirming the
                Case: 13-13235       Date Filed: 03/31/2014       Page: 2 of 9


Immigration Judge’s (“IJ”) denial of his application for asylum pursuant to the

Immigration and Nationality Act (“INA”) § 208(a), 8 U.S.C. § 1158(a), and

withholding of removal under INA § 241(b)(3), 8 U.S.C. § 1231(b)(3). 1 We deny

his petition.

       Jabbie was admitted to the United States, in New York City, on July 1, 2001.

On September 1, 2001, Jabbie filed an I-589 application for asylum and

withholding of removal on the ground that he had been persecuted on account of

race, religion, and nationality by the Revolutionary United Front (“RUF”) rebels in

Sierra Leon, who had killed both of his parents and his fourteen-year-old sister.

       After filing his I-589 application, Jabbie was twice interviewed by an

asylum officer. 2 The officer found Jabbie’s testimony not credible in material

respects—given the inconsistencies in what he stated in his I-589 application and

in what he said to the officer during the interviews—and therefore concluded that

       1
          Jabbie also applied for protection under the United Nations Convention Against
Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment (“CAT”), 8 C.F.R.
§ 208.16(c). At the conclusion of the hearing on his application, the IJ denied relief, and the
BIA, on appeal, affirmed. In his petition for review, Jabbie challenges the BIA’s CAT ruling.
He has abandoned the challenge, however, by not providing argument on the ruling in his brief to
this court. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005). We
therefore make no further mention of Jabbie’s application for CAT relief in this opinion.
       2
          Jabbie was interviewed on July 14 and August 27, 2004. Jabbie’s interpreter during
these interviews was an individual named Souleymane Camara, who was subsequently indicted
and expected to plead guilty to more than 100 counts of conspiracy and asylum fraud for his role
in a scheme to help West Africans stay in the United States. A.R. at 540-543. The Government
placed the judgment in his case in the record. A.R. at 458. Neither the IJ nor the BIA relied on
Jabbie’s association with Soulaymane Camara in finding Jabbie’s testimony not credible. A.R.
at 55 n.1. Nor do we in disposing of Jabbie’s petition for review.


                                               2
                Case: 13-13235       Date Filed: 03/31/2014       Page: 3 of 9


Jabbie had failed to show that he was a refugee and thus eligible for asylum. The

asylum officer then referred Jabbie’s case to Immigration Court, explaining, in his

Assessment to Refer, why he concluded that Jabbie had not established eligibility

for relief.

       The IJ heard Jabbie’s application on August 27, 2007, and again in August

20, 2010. 3 At the conclusion of the August 20 hearing (the hearing relevant here),

the IJ found Jabbie’s testimony not credible—that his testimony was plainly

inconsistent with what he stated in his I-589 application and then to the asylum

officer in the asylum interviews—and for that reason denied his application and

ordered his removal. Jabbie appealed the IJ’s decision to the BIA, and, on June 17,

2013, the BIA dismissed his appeal.

       In his brief to this court, Jabbie argues that the BIA erred in relying on the

IJ’s adverse credibility determination in dismissing his appeal. He also argues that

the IJ erred in finding that he failed to establish that the RUF had persecuted him

on a protected ground, that he failed to show a well-founded fear of future

persecution, and that he failed to meet his burden of proof for withholding of

removal.

       Our review focuses on the IJ’s credibility finding. Since the BIA based its

       3
         At the conclusion of the August 27, 2007, hearing, the IJ issued an oral decision in
which he found Jabbie not credible and denied his application. Jabbie appealed the decision to
the BIA. On May 12, 2008, the BIA returned the case to the IJ because the transcript of the
August 27 hearing was incomplete and thus unreviewable.
                                               3
              Case: 13-13235     Date Filed: 03/31/2014    Page: 4 of 9


decision to dismiss Jabbie’s appeal on the IJ’s credibility finding, we review the

IJ’s finding. Id. Where, as here, the BIA declines to address the IJ’s alternative

ground for his decision, the alternative ground is not before us for review; thus, we

do not consider it. See Martinez v. U.S. Att’y Gen., 446 F.3d 1219, 1220 n.2 (11th

Cir. 2006).

      We review a factual finding, including credibility determination, under the

substantial evidence test. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th

Cir. 2005). Under that test, we must accept the finding if it is “supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,1230 (11th Cir. 2005)

(quotation omitted). Moreover, the record evidence is viewed in the light most

favorable to the Attorney General’s (or the Secretary of Homeland Security’s)

decision and all inferences are drawn in favor of the finding at issue. Adefemi v.

Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc). Thus,“[t]o reverse a

factual finding . . . [we] must find not only that the evidence supports a contrary

conclusion, but that it compels one.” Farquharson v. U.S. Att’y Gen., 246 F.3d
1317, 1320 (11th Cir. 2001). That evidence in the record may also support a

finding contrary to the Attorney General’s is not enough to justify a reversal. Id.

      The applicant carries the burden of showing eligibility for relief and must

present evidence that is reliable, that is “credible.” Forgue, 401 F.3d at 1287


                                          4
               Case: 13-13235     Date Filed: 03/31/2014    Page: 5 of 9


(quotation omitted). “Indications of reliable testimony include consistency on

direct examination, consistency with the written application, and the absence of

embellishments.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255 (11th Cir. 2006).

Once the factfinder, here the IJ, has made an adverse credibility finding, the

applicant, to obtain relief, bears the burden of showing that the finding was not

supported by specific, cogent reasons or was not based on substantial evidence.

Forgue, 401 F.3d at 1287.

      The Attorney General or Secretary of Homeland Security has discretion to

grant asylum to an alien who meets the definition of a refugee. INA

§ 208(b)(1)(A); 8 U.S.C. § 1158(b)(1)(A). The INA defines a refugee as:

      any person who is outside of any country of such person’s
      nationality . . . and who is unable or unwilling to return to, and is
      unable or unwilling to avail himself or herself of the protection of,
      that country because of persecution or a well-founded fear of
      persecution on account of race, religion, nationality, membership in a
      particular social group, or political opinion.

      INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). An asylum applicant must

establish eligibility by “offering credible, direct, and specific evidence in the

record.” Forgue, 401 F.3d at 1287. To establish eligibility for asylum, an

applicant may satisfy his burden of proof in either of two ways. Sepulveda, 401
F.3d at 1230–31. First, he may show that he was persecuted in the past in his

home country on a protected ground, which gives rise to a rebuttable presumption

of future persecution. Id. Second, he may meet his burden by establishing that he
                                           5
                Case: 13-13235       Date Filed: 03/31/2014      Page: 6 of 9


has a well-founded fear, meaning the fear is subjectively genuine and objectively

reasonable, that he will be persecuted in the future on account of a protected

ground. Id. at 1231. “[A]n adverse credibility determination alone may be

sufficient to support the denial of an asylum application” where there is no other

evidence of persecution. Forgue, 401 F.3d at 1287. “If, however, the applicant

produces other evidence of persecution, whatever form it may take, the IJ must

consider that evidence, and it is not sufficient for the IJ to rely solely on an adverse

credibility determination in those instances.” Id.

        An applicant is entitled to withholding of removal under the INA if he can

show that, if removed, his life or freedom would be threatened on account of his

race, religion, nationality, membership in a particular social group, or political

opinion. INA § 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). The burden of proof for

withholding of removal, however, is “more likely than not,” and is thus “more

stringent” than the standard for obtaining asylum relief. Sepulveda, 401 F.3d at

1232.

        The IJ found that Jabbie’s testimony was not credible and thus failed to

establish his asylum claim. 4 Jabbie’s argues that the finding was not supported by


        4
           The IJ found in the alternative that Jabbie failed to meet his burden of showing past
persecution or a well-founded fear of persecution on account of a protected ground. The BIA did
not address these alternative grounds for denying relief. We therefore do not reach them. See
Martinez v. U. S. Atty Gen., 466 F.3d 1219,1220 n.2 (11th Cir. 2006); Kazemzadeh v. U. S.
Atty. Gen., 577 F.3d 1341,1350 (11th Cir. 2009) (reviewing the BIA decision as the final agency
decision, and reviewing the IJ decision to the extent the BIA approved it.)
                                               6
               Case: 13-13235     Date Filed: 03/31/2014    Page: 7 of 9


specific, cogent reasons. We are not persuaded. In light of the numerous and

material inconsistencies in Jabbie’s I-589 application, his interviews with the

asylum officer, and his testimony before the IJ, the IJ was more than justified in

refusing to accept his testimony as credible.

      Critically, Jabbie’s story differed as to whether his family members were

killed during one RUF attack in September 1999 or during two separate RUF

attacks, one in September 1999 and another January 2000. Jabbie indicated in his

I-589 application that his father was killed in September 1999 and that his mother

and sister were killed in January 2000. Then, in his first interview with the asylum

officer, he testified that they were all killed during the September 1999 attack. In

his second interview with the officer, and later in his testimony before the IJ, he said

that the deaths occurred during two separate attacks.


      In reaching his adverse credibility finding, the IJ relied on other glaring

inconsistencies that Jabbie was unable to explain. For example, Jabbie indicated

that he was imprisoned directly after the RUF’s attack on his mother and sister in

January 2000, and that the imprisonment lasted three months, until his release in

April 2000. This three-months’ imprisonment could be so only if his mother and

sister were killed in the January 2000 attack. Otherwise, when he said that they




                                           7
              Case: 13-13235     Date Filed: 03/31/2014    Page: 8 of 9


were killed (along with his father) during the September 1999 attack, the episodes

become mutually exclusive. That is, as the IJ discussed, Jabbie, during the asylum

interview, “was unable to resolve the internal inconsistency with his statements

that (1) he was in captivity for three months and (2) he was in captivity from

September of 1999 until April of 2000.” A.R. at 54. The IJ properly found that

his explanation that this was a “minor discrepancy” was unpersuasive. A.R. at 3-4,

26-27. See also D-Muhumed v. U. S. Atty. Gen. 388 F.3d 814, 819 (11th Cir. 2004)

(discussing implausible testimony).

      Jabbie also gave inconsistent testimony as to how and when he applied for,

and received, his passport. Not only were these versions of the passport

procurement completely different, but he was unable to offer a reasonable

explanation for the discrepancy. During his July 14, 2004, interview with the

asylum officer, Jabbie testified that he applied for and received the passport in

Sierra Leone. But during the August 27, 2004, interview, he said he applied for the

passport while in Sierra Leone, but did not receive it until after he had entered the

United States. Confronted with the discrepancy, he told the officer that he was

simply “nervous,” which the officer found to be an unreasonable explanation.

Moreover, during his hearing before the IJ, Jabbie testified that David (his father’s

friend) made “some document for” him and that it was a passport, but claimed that

he never even saw the document. When confronted with his statement in the


                                          8
              Case: 13-13235     Date Filed: 03/31/2014    Page: 9 of 9


interview that he had applied for and received his passport while he was still in

Sierra Leone, Jabbie said that he had applied for it, but had not received it before

his departure, and that David ultimately received his passport for him. When

confronted with the fact that he had told the asylum officer that he had received it

before leaving Sierra Leone, he simply said, “that’s not my testimony,” but did not

try to explain the discrepancy. Id.

      Jabbie’s argument that the inconsistencies the IJ found do not go to the heart

of his application is unavailing. Inconsistencies such as when Jabbie’s family was

killed and how long he was held captive go to the heart of his claim for asylum and

withholding of removal. His argument that the discrepancies are minor and easily

explained by the trauma of the attacks and his captivity is also unavailing.

      In sum, we conclude that substantial evidence supports the IJ’s adverse

credibility finding and thus the BIA’s dismissal of Jabbie’s appeal. Given this

conclusion, it follows that substantial evidence supports the denial of Jabbie’s

claims for asylum and withholding of removal.

      PETITION DENIED.




                                          9